IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,635


EX PARTE ERIC LAMOND DAVIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08CR-123 IN THE 349TH DISTRICT COURT

FROM HOUSTON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to life imprisonment. The Sixth Court of Appeals affirmed his conviction. Davis v. State,
No. 06-09-00033-CR (Tex. App.-Texarkana Sep. 18, 2009). 
	Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance
because counsel failed to timely notify Applicant of his right to file a petition for discretionary
review. We remanded this application to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to notify Applicant
that he had a right to file a pro-se petition for discretionary review. Ex parte Wilson, 956 S.W.2d 25 
(Tex. Crim. App. 1997); Ex parte Florentino, 206 S.W.3d 124 (Tex. Crim. App. 2006); Tex. R. App.
P. 48.4. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Sixth Court of Appeals in Cause No. 06-09-00033-CR that affirmed his conviction in Case No. 08CR-123 from the 349th Judicial District Court of
Houston County. Applicant shall file petition for discretionary review with this Court within 30 days
of the date on which this Court's mandate issues.
	Applicant's remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: September 14, 2011
Do not publish